Case 1:20-cv-00965-SKC Document 8 Filed 04/30/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.      1:20-CV-00965         SKC

ANTHONY MILLS,
Plaintiff,

v.

TOWN OF LASALLE, COLORADO, a municipality,
CITY OF GREELEY, COLORADO, a municipality,
WELD COUNTY SHERIFF’S OFFICE, a municipality,
DAVID MILLER, LaSalle Police Officer, in his individual capacity,
DEPUTY DECKER, Weld County Sheriff’s Deputy, in his individual capacity,
OFFICER JOHNSON, Garden City Police Officer, in his individual capacity,
OFFICER TIENES, Kersey Police Officer, in his individual capacity,
OFFICER CANTOR, Greeley Police Officer, in his individual capacity,
OFFICER OTTO, Greeley Police Officer, in his individual capacity,
OFFICER CORLES, Greeley Police Officer, in his individual capacity, and
CHIEF CARL HARVEY, Town of LaSalle Police Chief, in his individual and official capacities,
Defendants.


                                 ENTRY OF APPEARANCE


       Marni Nathan Kloster of the law firm of Nathan Dumm & Mayer P.C. hereby enters her

appearance on behalf of Defendant Weld County Sheriff’s Office.

       Respectfully submitted this 30th day of April, 2020.



                                            /s/ Marni Nathan Kloster
                                            Marni Nathan Kloster
                                            Nicholas C. Poppe
                                            NATHAN DUMM & MAYER P.C.
                                            7900 E. Union Avenue, Suite 600
                                            Denver, CO 80237-2776
                                            Phone Number: (303) 691-3737
                                            Fax: (303) 757-5106
                                            Attorneys for Weld County Sheriff’s Office
Case 1:20-cv-00965-SKC Document 8 Filed 04/30/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April, 2020, I electronically filed the foregoing
ENTRY OF APPEARANCE with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following at their e-mail addresses:

Sarah Schielke, Esq.
The Life & Liberty Law Office LLC
1209 Cleveland Ave.
Loveland, CO 80537
shara@lifeandlibertylaw.com

Gordon L. Vaughan, Esq.
Vaughan & DeMuro
111 S. Tejon, Suite 545
Colorado Springs, CO 80903
gvaughan@vaughandemuro.com


                                               /s/ Marni Nathan Kloster
                                               Marni Nathan Kloster
                                               Nicholas C. Poppe
                                               Attorney for Weld County Sheriff’s Office
                                               NATHAN DUMM & MAYER P.C.
                                               7900 E. Union Avenue, Suite 600
                                               Denver, CO 80237-2776
                                               Phone Number: (303) 691-3737
                                               Facsimile: (303) 757-5106
                                               NPoppe@ndm-law.com
                                               MNathan@ndm-law.com




                                                  -2-
